Citation Nr: 0822619	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1978 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which, in pertinent part, 
denied the above claims.


FINDINGS OF FACT

1.  The veteran's right foot disorder has not been shown to 
have been incurred in or aggravated by service.

2.  The veteran's left foot disorder has not been shown to 
have been incurred in or aggravated by service.

3.  The veteran's left ankle disorder has not been shown to 
have been incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right foot disorder are not met.  38 U.S.C.A. §§ 1131, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for a left foot disorder are not met.  38 U.S.C.A. §§ 1131, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

3.  The criteria for the establishment of service connection 
for left ankle disorder are not met.  38 U.S.C.A. §§ 1131, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in November 2004 and May 2006, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate her claims.  She was told what information 
that she needed to provide, and what information and evidence 
that VA would attempt to obtain.  She was, in essence, told 
to submit all relevant evidence she had in her possession.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in May 2006.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the present appeal, 
because the service connection claims are being denied, and 
no effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, 
private, and VA medical treatment records have been obtained.  
She has been provided VA medical examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Right foot, left foot, and left ankle disorders

The veteran asserts that she has a bilateral foot and left 
ankle disorder that are  etiologically related to her period 
of active service.  In a Statement In Support Of Claim (VA 
Form 21-4138) dated in December 2004, she asserted that while 
in basic training at Fort McClellan, Alabama, the sacks that 
support the Achilles tendon in both her feet had burst.  She 
added that she hurt her left foot and ankle in 1980 while in 
Hawaii.  She described that she has had continued foot and 
ankle symptoms associated with these incidents ever since.

A report of medical examination dated in February 1978 and 
completed at the time of her entrance into service shows that 
her feet and lower extremities were clinically normal.  In 
the associated report of medical history, she indicated that 
she had never had any foot trouble.

Service medical records dated in April 1978 show that the 
veteran reported bilateral heel pain, with the right foot 
being greater than left, as well as left ankle pain.  The 
diagnoses included Achilles tendonitis.

A service medical record dated in June 1978 shows that the 
veteran reported a one week history of blisters and calluses 
of the right foot.  A service medical record dated in July 
1979 shows that the veteran treated for an ingrown toe nail 
on the right great foot.

Service medical records dated from July 1980 to December 1980 
show intermittent treatment for symptoms associated with a 
severe left ankle sprain.  The veteran had reported slipping 
and turning her left ankle while ascending stairs with high 
heeled shoes.  The left ankle was placed in a cast.  The 
veteran was treated for reported pain and tenderness until 
December 1980.

The May 1981 separation report of medical examination shows 
that her feet and lower extremities were clinically normal.  
The July 1980 left ankle strain was noted, however, there 
were no associated residuals indicated.

Subsequent to service, private medical records from R. J. E., 
D.P.M., dated from June 2004 to August 2004 show that the 
veteran was diagnosed with sinus tarsi syndrome of the left 
foot, plantar fasciitis of the right foot, and intractable 
plantar keratosis of the medial right great toe.  A history 
of Achilles tendonitis, chronically, with prior forefoot 
surgery with persistent pain and discomfort was noted.

A hospital treatment record from the Florida Hospital dated 
in July 2004 shows that a magnetic resonance imaging (MRI) 
study revealed that the veteran had sinus tarsi syndrome of 
the left ankle.

A lay statement from the veteran's spouse dated in December 
2004 shows that she was said to have experienced problems 
with her feet as a result of her not being able to walk 
properly.  Her condition was said to have become 
progressively worse and had resulted in two surgeries.

A lay statement from a 40 year acquaintance of the veteran 
dated in December 2004 shows that she was said to have had a 
limp ever since she got out of service.  She was also said to 
have broken a joint in her foot for which she underwent a 
realignment procedure.

A lay statement from a fellow service member received in 
December 2004 shows that the veteran was said to have injured 
her foot and ankle in service, resulting in her being placed 
in a cast for six weeks.  The service member added that he 
recalled driving the veteran around because of the cast on 
her foot.

A VA examination report dated in February 2005 shows that the 
veteran's entire claims file was reviewed in conjunction with 
conducting the examination.  The veteran reported 
experiencing bilateral foot pain from Achilles tendonitis in 
the 1980's while in service.  She added that she had right 
and left foot surgeries and that she had been given 
injections into the left ankle for pain.  She described 
current constant ankle pain and popping which was associated 
with range of motion.  There were flare-ups related to 
activities.  She did not use any assistive devices.  X-rays 
of the right foot revealed post surgical changes in the first 
metatarsal phalangeal joint and mild hypertrophic changes in 
the first metatarsal phalangeal joint with mild hypertrophic 
changes seen in some of the interphalangeal joints.  X-rays 
of the left ankle revealed mild hypertrophic changes in the 
superior margin of the navicular bone and neck of the talus.  
In his diagnosis, the examiner concluded that there were no 
findings of the Achilles tendonitis in service related to her 
current pain.  The examiner indicated that there was no 
medical diagnosis shown that could be attributed to the 
veteran's claim of service connection for a left ankle 
condition or sprain or a bilateral foot disorder due to 
injury.  The examiner concluded that it was unlikely that her 
left ankle pain or bilateral foot pain was related to her 
service.  Specifically her complaints while in service of 
bilateral Achilles tendonitis did not relate to her multiple 
surgical procedures for degenerative changes in her feet that 
took place many years after service.

In July 2006, the veteran submitted a treatise entitled The 
Sinus Tarsi Syndrome, describing a cause of chronic ankle 
pain.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claims of service connection for 
bilateral foot and left ankle disorders.  The veteran 
contends that these disorders could be attributed to her 
period of active service, to include an Achilles tendon 
injury.  While the Board recognizes that the veteran was 
treated in service for bilateral heel and foot pain for which 
a diagnosis of Achilles tendonitis was given; blisters and 
calluses of the right foot; an ingrown toe nail on the right 
great foot; and a severe left ankle sprain, there is no 
competent medical evidence of record that the veteran has any 
current bilateral foot or left ankle disability that is 
etiologically related to any of the aforestated incidents.

Additionally, the veteran's separation physical examination 
report is highly probative as to the veteran's condition at 
the time of her release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The May 1981 
separation examination report is entirely negative for any 
symptoms associated with either foot or the left ankle, 
setting forth that the feet and lower extremities were 
clinically normal, and weighs heavily against the claim.  The 
weight of the service medical records, including the May 1981 
separation examination, is greater than subsequent VA 
outpatient treatment records based on a history as provided 
by the veteran.

The Board finds probative the February 2005 opinion of the VA 
examiner that stated that it was unlikely that the veteran's 
bilateral foot or left ankle pain were related to her 
service.  This opinions is considered probative as it was 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, 
the veteran has not provided any competent medical evidence 
to rebut the opinion against the claim or otherwise diminish 
its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995).

Although the veteran has asserted that she has a bilateral 
foot and left ankle disorder that developed as a result of 
her period of active service, there is no report of a current 
bilateral foot or left ankle disorder until the June 2004 
private medical record from Dr. R. J. E., which is more than 
23 years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The competent evidence of record does not suggest that the 
veteran has a current bilateral foot or left ankle disorder 
that was caused by her period of service.  Specifically, no 
treating physician has established a relationship between her 
current findings and active service.  As the evidence of 
record has not established a nexus between the events in-
service and any presently diagnosed bilateral foot or left 
ankle disorder, service connection must be denied.  See 
Hickson, 12 Vet. App. at 253.  For the Board to conclude that 
the veteran has a bilateral foot or left ankle disorder that 
is etiologically related to her period of active service 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2007); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Further, there is no indication that the veteran had 
arthritis of either foot or left ankle which had become 
manifested to a compensable degree during the first year 
following her separation from service.  Accordingly, 
entitlement to service connection for a bilateral foot or 
left ankle disorder manifested by arthritis on a presumptive 
basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board has considered the lay statements and those 
statements of the veteran in support of her claim that she 
has a bilateral foot and left ankle disorder as a result of 
her service.  While they are certainly competent to describe 
the extent of her current symptomatology or the extent of the 
symptomatology which was witnessed, there is no evidence that 
they possess the requisite medical training or expertise 
necessary to render them competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board has also considered the treatise submitted by the 
veteran in July 2006 with regard to sinus tarsi syndrome.  To 
the extent that she is attempting to extrapolate from the 
treatise that she has sinus tarsi syndrome of the either foot 
or the left ankle as a result of her period of active 
service, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record, and, therefore, cannot be deemed material.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Sacks v. West, 11 
Vet. App. 314 (1998).

As there is no competent evidence supporting the veteran's 
assertion that she has a current right foot, left foot, or 
left ankle disorder that is related to service, the 
preponderance of the evidence is against her claims, and they 
must be denied.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for a left ankle disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


